06/01/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0395



                                  No. DA 19-0395

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

GLEN JOHN GLENN,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 6, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                      Electronically signed by:
                                                                             Laurie McKinnon
                                                                    Justice, Montana Supreme Court
                                                                               June 1 2020